DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 30 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interview communications with Scott Griggs on 22 September 2021.
The application has been amended as follows:
Claim 1, lines 12-14 “a terminal device, a plurality of distribution elements, and a plurality of end point devices” has been replaced with --the terminal device, the plurality of distribution elements, and the plurality of end point devices--
Claim 1, line 30 “send at the outputs the RF performance data” has been replaced with --send at the outputs the RF performance data to a cloud-based central server located remote relative to the server--
Claim 1, line 31 “receive at the inputs” has been replaced with --receive, from the cloud-based central server, at the inputs--
Claim 16, lines 18-20 “a terminal device, a plurality of distribution elements, and a plurality of end point devices” has been replaced with --the terminal device, the plurality of distribution elements, and the plurality of end point devices--
Claim 16, line 37 “send at the outputs the RF performance data” has been replaced with --send at the outputs the RF performance data to a cloud-based central server located remote relative to the server--
Claim 16, line 38 “receive at the inputs” has been replaced with --receive, from the cloud-based central server, at the inputs--
Claim 19, lines 11-12 “a plurality of distribution elements to a plurality of end point devices” has been replaced with --the plurality of distribution elements to the plurality of end point devices--
Claim 19, line 30 “send at the outputs the RF performance data” has been replaced with --send at the outputs the RF performance data to a cloud-based central server located remote relative to the server--
Claim 19, line 31 “receive at the inputs” has been replaced with --receive, from the cloud-based central server, at the inputs--

Terminal Disclaimer
The terminal disclaimer filed on 22 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,701,569 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious as stated in the italic below.
In claims 1, 16, and 19, …send at the outputs the RF performance data, to a cloud-based central server located remote relative to the server, receive, from the cloud-based central server, at the inputs RF adjustment data relative to the terminal device, the plurality of distribution elements, and the plurality of end point devices... in combination with other limitations recited in claims 1, 16, and 19.
Note that the first closest prior art Cassidy (US 2015/0254726 A1 [cited by the applicant in the IDS received 30 June 2020]) teaches a server for a self-calibrating RF network (¶¶32-33 and 51; figures 1-2: hospitality establishment 102 includes RF network LAN 110 connecting HSIA controller 106 (in control server 200) with mobile device 122), comprising: a processor, memory, storage, inputs, outputs, and a terminal device; a busing architecture communicatively interconnecting the processor, the memory, the storage, the inputs, the outputs, and the terminal device (¶51; figure 2: control server 200 comprising processors, RAM, hard disk drive, and network interfaces, the network interfaces connecting the various components); the terminal device providing data services through a plurality of distribution elements to a plurality of end point devices, the plurality of end point devices subscribing to the data services (¶¶37, 41; figure 1: mobile device 122 running app 140 provides and controls data services to STB 112, projector 114, and TV 116, the STB 112, projector 114, and TV 116 being part of (i.e. subscribed to) the data services included in the hospitality establishment 102); the inputs receiving RF performance data relative to the terminal device, the plurality of distribution elements, and the plurality of end point italic limitations as claimed.
Note that the second closest prior art Okamoto (US 8,325,613 B1 [cited by the applicant in the IDS received 30 June 2020]) teaches the RF performance data further comprises parameters selected from the group consisting of analog signal levels, carrier level, carrier to noise ratio (CNR), signal to noise italic limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469